IN THE
                         TENTH COURT OF APPEALS

                                No. 10-19-00403-CV

           IN THE INTEREST OF K.E.F. AND A.I.F., CHILDREN



                          From the 413th District Court
                             Johnson County, Texas
                         Trial Court No. DC-D201801336


                          MEMORANDUM OPINION

      Jose Luis Fabela appealed the trial court’s order terminating his parental rights.

We have received notice from both the trial court clerk and Fabela that the trial court

granted Fabela’s motion for new trial. Consequently, Fabela wishes to dismiss his appeal.

      Accordingly, this appeal is dismissed. See TEX. R. APP. P. 42.1(a)(1).



                                         TOM GRAY
                                         Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Appeal dismissed
Opinion delivered and filed December 23, 2019
[CV06]